UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS New York Tax-Free Income Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Cash Flows 26 Statement of Changes in Net Assets 27 Financial Highlights 31 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Tax Information 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Overview of Market and Fund Performance DWS New York Tax-Free Income Fund posted a return for the 12 months ended August 31, 2011 of 1.49% (Class A shares, unadjusted for sales charges, which would reduce performance if included). This return compares to 2.66% for the fund's benchmark, the Barclays Capital Municipal Bond Index.1 The fund outperformed the 1.03% average of its peer group, the Lipper New York Municipal Debt Funds category.2 For the same period, the broad taxable bond market returned 4.62%, as measured by the Barclays Capital US Aggregate Bond Index.3 (Past performance is no guarantee of future results. Please see pages 9 through 11 for the performance of other share classes and more complete performance information.) As the period opened, negative news concerning budget struggles continued to surround the municipal market, with California, New York and Illinois providing many of the headlines. In addition, municipal market sentiment was impacted by speculation that the November congressional election results could mean reduced federal aid for states and localities. In November, the US Federal Reserve Board (the Fed) initiated a second round of quantitative easing in the form of bond purchases totaling $600 billion through the middle of 2011, designed to keep market interest rates low and help stimulate the economy. Nonetheless, the bond markets, including municipals, traded down at less cost once the size of the program and duration over which it would be executed were confirmed, in part on fears of future inflation. Finally, municipal issuance was high late in 2010, as the pending expiration of the Build America Bonds program created under the American Recovery and Reinvestment Act caused issuers to anticipate higher future supply and interest rates. Against this backdrop, interest-rate-sensitive, longer-duration municipal bonds experienced their biggest declines in many years over the fourth quarter of 2010. As 2011 progressed, however, the municipal market rebounded, helped in large part by a subsequent drop in supply. In addition, given very low US Treasury bond rates, demand from hedge fund and mutual fund buyers crossing over from the taxable market contributed at times to support for municipal prices. These factors helped to counteract outflows from mutual funds. Given moderate inflation and concerns over high unemployment, the Fed kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period near historical lows. While the ride was anything but smooth, for the full 12 months changes in municipal yields were relatively modest. Yields generally fell on issues under eight years and rose on longer-term issues, resulting in a steeper yield curve.4 To illustrate, yields on two-year issues fell by 5 basis points from 0.35% to 0.30%, while bonds with 30-year maturities experienced a yield increase of 22 basis points, resulting in a steepening of 27 basis points for bonds with maturities from two years to 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues versus AAA-rated issues — widened for the full period in an environment of concern over municipal finances. Municipal Bond Yield Curve (as of 8/31/10 and 8/31/11) Source: Municipal Market Data as of August 31, 2011. For illustrative purposes only; not meant to represent the performance of any DWS product. Positive Contributors to Fund Performance The fund had significant exposure to bonds with maturities that range between 5 years to 10 years, which helped relative performance as yields generally declined and prices rose on shorter- and intermediate-term issues. The fund had exposure to select sales and special tax revenue bonds that strengthened over the period. Negative Contributors to Fund Performance Duringthe period, we hedged a portion of the fund's assets against interest rate changes using LIBOR interest rate swap contracts (London Inter Bank Offered Rate, a benchmark for taxable interest rates). To do so, we entered into a contract that would rise in value if LIBOR increased. This position was designed to offset losses on our corresponding municipal bond holdings should tax-free rates increase. While the value of the hedge increased slightly as LIBOR rates rose, this was not sufficient to offset losses on our longer-term municipal holdings as tax-free rates rose out on the curve. While we trimmed the position over the period, exposure to Puerto Rico issues held back performance as credit spreads for many lower-quality issues widened over the 12 months. Outlook and Positioning With historically low interest rates and a steep yield curve, we continue to seek to add exposure to bonds with maturities that range between 20 years to 30 years in order to take advantage of the yield differentials available from longer-term securities. In addition, we see opportunities among issues rated in the AA and A range. In the current difficult credit environment, our team of municipal bond analysts is closely monitoring each credit we hold, and we will not hesitate to make changes in the portfolio as conditions dictate.5 New York State's credit has stabilized well relative to other states, despite ongoing national economic uncertainty. Over the past four years, New York has added jobs more rapidly than the nation and experienced fewer job losses. This was true largely because the housing market collapse was much more severe elsewhere and also because New York City's financial engine has continued to drive the state's economy forward. The state's strong economy has improved New York's finances considerably. New York's political leaders reached legislative consensus regarding difficult budget cuts and passed an on-time budget for fiscal 2012. The enacted budget closed a previously projected gap largely with long-term, structural budget solutions. New York's general obligation debt, which is backed by the full taxing power of the state, continues to be rated AA with a stable outlook by Standard & Poor's Corporation and Aa2 by Moody's Investors Service, Inc. We believe the outlook for the state's economy and overall fiscal health will remain stable. Nonetheless, given the risks to the budget assumptions and the economy (especially the financial sector upon which New York is highly dependent), it is critical to continue to closely monitor New York's credit through the near-term challenges. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS New York Tax-Free Income Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Ashton P. Goodfield, CFA Co-Lead Portfolio Managers Matthew J. Caggiano, CFA Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly in an index. 2The Lipper New York Municipal Debt Funds category comprises funds that limit their assets to those securities that are exempt from taxation in New York City and State. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper New York Debt Funds category. It is not possible to invest in a Lipper category. The category average was 1.03% (92 funds), 3.49% (76 funds) and 3.88% (68 funds) for the 1-, 5- and 10-year periods, respectively, as of 8/31/11. 3The Barclays Capital US Aggregate Bond Index tracks the performance of the broad US investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly in an index. 4The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. 5 Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality represents the opinions of the ratings agency as to the quality of the securities they rate. Credit quality does not remove market risk and is subject to change Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.49% 5.38% 4.19% 4.12% Class B 0.73% 4.62% 3.42% 3.36% Class C 0.74% 4.64% 3.42% 3.34% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -1.30% 4.41% 3.61% 3.83% Class B (max 4.00% CDSC) -2.19% 4.01% 3.25% 3.36% Class C (max 1.00% CDSC) 0.74% 4.64% 3.42% 3.34% No Sales Charges Class S 1.75% 5.68% 4.46% 4.34% Barclays Capital Municipal Bond Index+ 2.66% 6.00% 4.94% 4.95% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 0.95%, 1.78%, 1.76% and 0.84% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS New York Tax-Free Income Fund — Class A [] Barclays Capital Municipal Bond Index+ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ August Income Dividend $ SEC 30-day Yield as of 8/31/11++ % Tax Equivalent Yield as of 8/31/11++ % Current Annualized Distribution Rate (based on Net Asset Value) as of 8/31/11++ % ++ The SEC yield is net investment income per share earned over the month ended August 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 2.32%, 1.62%, 1.61% and 2.58% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 43.97% (combined New York state and federal income tax rate). Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.88%, 3.08%, 3.08% and 4.06% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — New York Municipal Debt Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 33 of 92 36 3-Year 15 of 84 18 5-Year 19 of 76 25 10-Year 20 of 68 29 Class B 1-Year 68 of 92 74 3-Year 49 of 84 58 5-Year 47 of 76 62 10-Year 56 of 68 82 Class C 1-Year 66 of 92 71 3-Year 47 of 84 56 5-Year 46 of 76 60 10-Year 57 of 68 83 Class S 1-Year 25 of 92 27 3-Year 6 of 84 8 5-Year 7 of 76 10 10-Year 15 of 68 22 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment (including interest expense)* for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS New York Tax-Free Income Fund .95% 1.70% 1.70% .70% Expenses and Value of a $1,000 Investment (excluding interest expense)* for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS New York Tax-Free Income Fund .88% 1.63% 1.63% .63% * Interest expense represents interest and fees on floating rate notes issued in conjunction with inverse floating rate securities. Interest income from such transactions is included in income from investment operations. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation(As a % of Investment Portfolio) 8/31/11 8/31/10 Revenue Bonds 73% 68% Lease 15% 13% General Obligation Bonds 8% 15% ETM/Prerefunded 4% 4% 100% 100% Quality 8/31/11 8/31/10 AAA 9% 12% AA 61% 53% A 17% 21% BBB 7% 9% BB 3% 2% B 1% 1% Not Rated 2% 2% 100% 100% Interest Rate Sensitivity 8/31/11 8/31/10 Effective Maturity 6.6 years 7.0 years Effective Duration 5.9 years 5.9 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 93.1% New York 86.8% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Buffalo, NY, Other General Obligation, School Improvement, Series D, 5.5%, 12/15/2015, INS: FGIC, NATL Erie County, NY, County General Obligation, Public Improvement, 6.125%, 1/15/2012, INS: FGIC, NATL Erie County, NY, Public Improvements, Series A, 5.0%, 12/1/2017, INS: NATL Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority: Zero Coupon, 6/1/2012, INS: AGMC Series D, 5.0%, 9/1/2023, INS: NATL Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series A, 5.0%, 11/15/2022, INS: AGMC Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2013, INS: NATL 6.0%, 3/1/2014, INS: NATL 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL Monroe County, NY, Industrial Development Corp. Revenue, St. Ann's Nursing Home, 0.18%**, 12/1/2040, LOC: HSBC Bank USA NA Nassau County, NY, Health Care Corp. Revenue, 0.14%**, 8/1/2029, LOC: TD Bank NA Nassau County, NY, Sewer & Storm Water Finance Authority System Revenue, Series B, 5.0%, 10/1/2023, INS: NATL New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, Green Chimneys School, Series A, 5.5%, 7/1/2018, INS: AMBAC New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Dormitory Authority, Pace University, ETM, 6.5%, 7/1/2012, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Hospital & Healthcare Revenue, Dormitory Authority, Sloan Kettering Institute, Series C, 5.5%, 7/1/2023, INS: NATL New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Metropolitan Transportation Authority Revenue, Series D, 5.0%, 11/15/2034 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016, INS: AGMC (a) New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026, INS: NATL Series A, 5.0%, 10/15/2029, INS: AMBAC New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Agency Revenue Lease, Urban Development Corp., Correctional Facilities, Series A, 5.5%, 1/1/2014, INS: AGMC New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018, INS: FGIC, NATL New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: FGIC, NATL New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: FGIC, NATL New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System, Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority Revenues, Non-State Supported Debt, Yeshiva University, 5.0%, 9/1/2038 New York, State Dormitory Authority Revenues, State Supported Debt, City University of New York, Series C, 0.26%**, 7/1/2031, LOC: Bank of America NA New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: FGIC, NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.5%, 6/1/2019 New York, State Housing Finance Agency Revenue, 400 East 84th Street Associates, Series A, 144A, AMT, 0.16%**, 5/15/2033, LIQ: Fannie Mae New York, State Housing Finance Agency Revenue, Capitol Green Apartments, Series A, AMT, 0.23%**, 5/15/2036, LIQ: Fannie Mae New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, 5.0%, 9/15/2030, INS: FGIC, NATL Series A, 5.0%, 3/15/2039 New York, State Thruway Authority Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2021, INS: AMBAC New York, State Urban Development Corp. Revenue: Series A-3-C, 0.17%**, 3/15/2033, SPA: JPMorgan Chase & Co. Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues: Series B-4, 0.3%**, 1/1/2032, SPA: Landesbank Baden-Wurttemberg Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Water & Sewer Revenue, Environmental Facilities Corp., Riverbank State Park, 6.25%, 4/1/2012, INS: AMBAC New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.5%, 6/15/2014 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: FGIC, NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Health & Hospital Corp. Revenue, Health Systems, Series A, 5.0%, 2/15/2030 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, 5.0%, 7/1/2025, INS: FGIC, NATL New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 7.75%, 8/1/2031, GTY: AMR Corp. New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A, 5.0%, 5/1/2038 New York, NY, General Obligation: Series B, 5.0%, 8/1/2026 Series H, 5.125%, 8/1/2018, INS: NATL Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Project Revenue, Industrial Development Agency, YMCA Greater Project, 5.8%, 8/1/2016 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara County, NY, Industrial Development Agency, Solid Waste Disposal Revenue, Series D, 5.55%, 11/15/2024, GTY: Covanta ARC LLC Niagara Falls, NY, Other General Obligation, Water Treatment Plant, AMT, 7.25%, 11/1/2011, INS: NATL Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: FGIC, NATL Oneida-Herkimer, NY, Resource Recovery Revenue, Solid Waste Management Authority: 5.5%, 4/1/2013, INS: AGMC 5.5%, 4/1/2014, INS: AGMC Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Puerto Rico 6.1% Puerto Rico, Electric Power Authority Revenue: Series UU, 0.685%*, 7/1/2029, INS: AGMC 6.0%, 7/1/2012, INS: NATL Puerto Rico, Sales & Special Tax Revenue, Highway & Transportation Authority, Series Z, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $297,120,488) Municipal Inverse Floating Rate Notes (b) 13.1% New York New York, State Thruway Authority, Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2019, INS: AMBAC (c) Trust: New York, State Thruway Authority, Highway & Bridge Trust Fund, Series 1071-1, 144A, 9.26%, 4/1/2019, Leverage Factor at purchase date: 2 to 1 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (c) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 17.78%, 3/15/2023, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (c) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 19.81%, 6/15/2040, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (c) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 17.765%, 11/1/2023, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $46,593,050) % of Net Assets Value ($) Total Investment Portfolio (Cost $343,713,538)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury Bill rate. These securities are shown at their current rate as of August 31, 2011. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2011. +The cost for federal income tax purposes was $343,070,106. At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $18,336,959. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $26,003,681 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,666,722. (a) At August 31, 2011, this security has been pledged, in whole or in part, as collateral for open interest rate swap contracts. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement At August 31, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 10/28/2011 10/28/2025 1 Fixed — 3.586% Floating — LIBOR ) — ) Counterparty: 1JPMorgan Chase Securities, Inc. LIBOR: London Interbank Offered Rate. For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
